61262: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61262


Short Caption:STATE VS. KINCADE (MICHAEL) C/W 61263Classification:Criminal Appeal - Other - Suppression


Consolidated:61262*, 61263Related Case(s):63563


Lower Court Case(s):Lincoln Co. - Seventh Judicial District - CR1036011Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:09/09/2013 at 10:30 AMOral Argument Location:Carson City


Submission Date:09/09/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Daniel Mink Hooge
							(Lincoln County District Attorney)
						


RespondentMichael Alan KincadeDylan V. Frehner



13-39245: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/13/2012Filing FeeAppeal Filing fee waived.  Criminal.


07/13/2012Other Incoming DocumentFiled Notice of Appeal from Order Granting Motion to Suppress. (Filed by the Lincoln Co. DA).12-22066




07/30/2012Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. (Filed by Lincoln Co. Clerk).12-23949




08/01/2012Order/ProceduralFiled Order. Appellant: 10 days to file points and authorities. Respondent: 10 days thereafter to file opposing points and authorities. Briefing is suspended.12-24252




08/16/2012MotionFiled Response to Order for Points and Authorities.12-25803




08/16/2012AppendixFiled Appendix Vols 1 & 2.12-25804




08/29/2012MotionFiled Opposition to Appellant's Response to Order.12-27488




11/14/2012Order/ProceduralFiled Order Consolidating Appeals and Directing Full Briefing. Appellant shall have 30 days to file a single opening brief.12-36070




12/14/2012BriefFiled Appellant's Opening Brief.12-39532




12/14/2012AppendixFiled Supplemental Appendix to Opening Brief.12-39537




01/15/2013BriefFiled Respondent's Answering Brief. Nos. 61262/61263.13-01540




02/15/2013BriefFiled Reply Brief.  Nos. 61262/61263.13-04879




02/15/2013Case Status UpdateBriefing Completed/To Screening.


06/26/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar. Nos. 61262/61263.13-18767




07/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, September 9, 2013, @ 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.  Nos. 61262/61263.13-22181




08/23/2013Order/ProceduralFiled Order. These cases are currently scheduled for oral argument on September 9, 2013, at 10:30 a.m. Counsel should be prepared specifically to address: (1) whether some of the evidence presented was stale, namely, the allegations by Kincade's ex-wife that she saw images of nude children and the psychiatric report wherein Kincade stated he was addicted to adult pornography; and (2) if this evidence was not stale, how did the affidavit show that it was not? Nos. 61262/61263.13-25035




08/27/2013Notice/OutgoingIssued Oral Argument Reminder Notice.  Nos. 61262/61263.13-25278




09/09/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. Nos. 61262/61263


12/26/2013Opinion/DispositionalFiled Authored Opinion.  "Affirmed."  Before the Court EN BANC.  Author:  Parraguirre, J.  Majority:  Parraguirre/Pickering/Gibbons/ HardestyDouglas/Cherry/Saitta.  129 Nev. Adv. Opn. No. 102.  Nos. 61262/6126313-39245




01/21/2014RemittiturIssued Remittitur.14-01928




01/21/2014Case Status UpdateRemittitur Issued/Case Closed.


01/31/2014RemittiturFiled Remittitur. Received by County Clerk on January 24, 2014.14-01928